Citation Nr: 1451542	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from July 1961 to July 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The record reflects that service connection for Parkinson's disease was denied in rating decisions issued in February 2011 and September 2011 based on the absence of medical evidence linking the Veteran's Parkinson's disease to his active service.  In July 2012, prior to the expiration of the appeal period, a statement from the Veteran regarding his proximity to the Republic of Vietnam and a statement from Dr. J.A. noting the possibility of the Veteran's exposure to Agent Orange and subsequent development of Parkinson's disease were received.  That evidence is clearly new and material.  Since it was received before the expiration of the appeal period in September 2012, neither of the 2011 rating decisions became final.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board will address the Veteran's claim on a de novo basis. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


FINDING OF FACT

The Veteran served in the inland waters of the Republic of Vietnam from November 1963 to December 1963 and subsequently developed Parkinson's disease.

CONCLUSION OF LAW

It is presumed that Parkinson's disease was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's primary assertion is that his Parkinson's disease is related to exposure to herbicides in service.  Specifically, he claims exposure to herbicides occurred while serving on the USS Okanogan, which traveled along the coast of South Vietnam.  He also maintains that the drinking and bathing water were contaminated by herbicides.  He alternately contends while working on the deck of his ship (cleaning the deck and exercising), he frequently breathed in herbicides.   See May 2010 and July 2012 statements from the Veteran, April 2013 VA Form 9 and October 2014 hearing transcript. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be established for a veteran who has been exposed to an herbicide agent during active military service for specified diseases to include Parkinson's disease.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals in Haas.  Inland waterways are not defined in VA regulations.  However, the VA Adjudication Procedure Manual, used for interpretive guidance, provides that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) Service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of the Republic of Vietnam or else were moored at some location in the Republic of Vietnam.  That compilation includes a number of specifically listed naval vessels that operated exclusively or primarily in the inland waterways of the Republic of Vietnam.

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records show that the Veteran served in the aboard the USS Okanogan from November 1963 to December 1963.  The USS Okanogan has been identified as a ship that operated exclusively or primarily in the inland waterways of the Republic of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated January 8, 2014); see also http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

Post-service medical evidence shows that the Veteran was diagnosed with Parkinson's disease in 1998.  Specifically, a February 2009 private treatment record notes that the Veteran was being followed for Parkinson's disease, which was diagnosed in 1998.

In sum, the Veteran served aboard the USS Okanogan while it participated in operations in the inland waterways of the Republic of Vietnam and so, his exposure to herbicides while in active service is conceded.  Further, the Veteran has been diagnosed with Parkinson's disease, a disability presumed to be related to exposure to herbicides.  Therefore, the preponderance of the evidence is for the claim and entitlement to service connection for Parkinson's disease is warranted.


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


